Citation Nr: 1602278	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  15-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1942 to October 1945. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran has credibly asserted that he experienced tinnitus after noise exposure during service, and that it has been recurrent to the present. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  The Board, in the instant decision, grants service connection for tinnitus.  As this is the only issue addressed on the merits at this time, and this represents a complete grant of this issue, there is no need to further address VA's duty to notify and assist.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and law evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Element (1) of service connection requires that there be a current disability. Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007). Because of its inherently subjective nature, a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus.  See Charles v. Principi, 16 Vet. App. 370   (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe). Therefore, the Veteran's report of current tinnitus, which the Board finds credible, is sufficient to establish a current disability. 

Element (2) of service connection requires in-service incurrence of the condition. Where a Veteran has engaged in combat with the enemy, VA shall accept satisfactory lay evidence as sufficient proof of any disease or injury alleged to have incurred by such service, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence. 38 U.S.C.A. § 1154(b).   

Service treatment records do not contain any findings related to tinnitus. However, the Veteran's October 1945 separation record indicates that he served with the 103rd Division as a Section Chief "in combat" in the European Theater for 19 months. Specifically, he helped train and supervise Howitzer gun crewman. Furthermore, the Veteran claimed tinnitus occurred "in service" on his October 2013 VA 21-526EZ.  

The Veteran's October 1945 separation record indicates that he served with the 103rd Division as a Section Chief "in combat" in the European Theater for 19 months. Specifically, he helped train and supervise Howitzer gun crewman. Furthermore, the Veteran claimed tinnitus occurred "in service" on his October 2013 VA 21-526EZ.  

The March 2014 VA examination report noted that the Veteran reported the onset of his tinnitus about 20-30 years ago. The examiner stated that the Veteran's tinnitus was less likely as not a symptom associated with his service-connected hearing loss.  The VA examiner found it was less likely as not due to military exposure based on the Veteran's reporting that his tinnitus occurred about 20-30 years ago. The examiner did not consider the Veteran's combat service.

In his August 2014 Notice of Disagreement, the Veteran indicated when the examining physician asked him how long he has had ringing in his ears, he got confused. He asserts that his tinnitus began while in service. 

In this instance, the Veteran engaged in combat with the enemy and the circumstances of his service with the 103rd Division are consistent with the incurrence of tinnitus. Moreover, the Veteran is competent to report satisfactory lay evidence. The Board notes that, during his March 2014 exam, he reported the onset of tinnitus many years after service. However, the Board finds the Veteran's claim of confusion with the examiner's questioning to be credible. The Board notes the Veteran's age as well as the fact that he has service-connected and documented hearing loss to be contributing factors to possible confusion during the VA examination. Therefore element (2) of service connection is met. 

In terms of element (3), service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology. Furthermore, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Tinnitus is an organic disease of the nervous system and therefore, a chronic disease. Fountain v. McDonald, 27 Vet. App. 258, 272 (2015). 

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed continuously since that time, based on the Veteran's statements. Moreover, the Board notes that the Veteran engaged in combat with the enemy and accepts satisfactory lay evidence as sufficient proof of any disease or injury alleged to have been incurred by such service. 

Giving the Veteran the benefit of the doubt, the Board finds the evidence at least in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for tinnitus is granted. 



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


